Citation Nr: 0410464	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  94-47 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for shortness of breath, 
claimed as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117.  

2.  Entitlement to service connection for fatigue, claimed as due 
to undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C. § 1117.  


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel






INTRODUCTION

The veteran had active military service from April 1980 to April 
1983, and from November 1990 to July 1991, including service in 
the Persian Gulf War.  He also served in the U.S. Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 1994 rating decision which denied the 
veteran's claims for service connection for a bilateral leg 
disorder, sinusitis, shortness of breath, and fatigue.  The 
veteran filed a notice of disagreement (NOD) in September 1994, 
and the RO issued a statement of the case (SOC) in November 1994.  
The veteran filed a substantive appeal (via a VA Form 9, Appeal to 
Board of Veterans' Appeals) in November 1994.  

In an April 1996 decision, the Board denied the veteran's claims 
for service connection for a bilateral leg disorder and sinusitis.  
In that same decision, the Board remanded for further development 
the veteran's claims for service connection for shortness of 
breath and fatigue.  In April 1997 and May 1999, the Board again 
remanded the veteran's claims for further development.  

For the reason expressed below, these matters are, again, being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further action, 
on his part, is required.  


REMAND

Unfortunately, the Board's review of the claims file reveals that 
further RO action on the claims on appeal is warranted.  

The Board notes that, during the pendency of this appeal, Congress 
revised the undiagnosed illness statute, effective March 1, 2002.  
See 38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  In the revised 
statute, the term "chronic disability" was changed to "qualifying 
chronic disability," and the definition of "qualifying chronic 
disability" was expanded to include (a) undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, or 
(c) any diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
Effective June 10, 2003, VA promulgated revised regulations to, in 
part, implement these statutory changes.  See 38 C.F.R. § 
3.317(a)(2) (2003).  

The RO has not considered the claims on appeal in light of the 
revised statute and regulation, and the veteran has not otherwise 
been provided notice of the changes and afforded the opportunity 
to submit evidence and/or argument in response thereto.  
Accordingly, to avoid any prejudice to the veteran (see Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993)), on remand the RO should 
consider the claims on appeal in light of the applicable statutory 
and regulatory changes, in the first instance.  

The Board also notes that, in a June 1999 letter, the RO requested 
that the veteran submit signed statements from persons having 
personal knowledge of his claimed disabilities.  No response to 
that request has been received.  Furthermore, in response to the 
RO's July and September 2003 duty to assist letters, the veteran 
furnished a VA Form 21-4142 to enable the RO to obtain medical 
records from Nazim A. Jaffar, M.D; however, as that document was 
not signed, it could not be utilized to obtain records from that 
physician.  A November 2003 Report of Contact indicated that, in a 
conversation between RO personnel and the veteran, the veteran 
indicated that there were no further VA records to obtain.  The 
veteran also indicated that he had been treated by Dr. Jaffer and 
a "Dr. Packman", and that he was going to obtain those records and 
send them to the RO.  However, by the date of the RO's 
notification of certification of the appeal to the Board, on March 
5, 2004, no additional records had been received. 

To ensure that all due process requirements are met with respect 
to the claims on appeal, on remand, the RO should also give the 
veteran another opportunity to present information and/or evidence 
pertinent to the claims, notifying him that he has a one-year 
period for response, and requesting that he submit all medical 
evidence pertinent to that claim that is in his possession.  After 
providing the required notice, the RO should attempt to obtain any 
pertinent outstanding evidence for which the veteran provides 
sufficient information and, if necessary, signed authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 (2003). 

The actions identified herein are consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).   However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the claims on appeal.  

The Board regrets that another remand of these matters will 
further delay a final decision on appeal, but finds that, to 
ensure that all due process requirements are met, such action is 
unavoidable.

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the veteran a letter requesting that he 
provide sufficient information, and if necessary, signed 
authorization to enable it to obtain any additional pertinent 
evidence not currently of record.  The RO should request specific 
signed authorization to enable it to obtain all outstanding 
records of Drs. Jaffer and Dr. Packman, if the veteran is unable 
to submit all such records, himself.  The RO should also invite 
the veteran to submit all pertinent evidence in his possession, 
and explain the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter should clearly explain 
to the veteran that he has a full one-year period to respond 
(although VA may decide the claim within the one-year period).  

2.  If the veteran responds, the RO should assist the veteran in 
obtaining any additional evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 (2003).  All 
records/responses received should be associated with the claims 
file.  If any records sought are not obtained, the RO should 
notify the veteran and his representative of the records that were 
not obtained, explain the efforts taken to obtain them, and 
describe further action to be taken.

3.   To help avoid future remand, the RO must ensure that all 
requested actions have been accomplished (to the extent possible) 
in compliance with this REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, appropriate corrective action 
should be undertaken.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  The RO must also review the claims file to ensure that any 
additional notification and development required by the VCAA has 
been accomplished.  

5.  After completing the requested actions, and any additional 
notification and/or development deemed warranted, the RO should 
readjudicate, as appropriate, the veteran's claims currently in 
appellate status, in light of all pertinent evidence and legal 
authority (to include the revised legal authority governing claims 
associated with Persian Gulf War service). 

6.  If any benefits sought on appeal remain denied, the RO must 
furnish to the veteran an appropriate supplemental SOC (to include 
citation to all additional legal authority considered, and clear 
reasons and bases for all determinations), and afford him the 
appropriate time period for response before the claims file is 
returned to the Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is not the 
Board's intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





